NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted February 22, 2016*
                               Decided February 25, 2016

                                          Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

No. 14-3520

VANDAIRE KNOX,                                  Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Southern District of Illinois.

       v.                                       No. 3:14-cv-0193-MJR-SCW

ROBERT SHEARING, et al.,                        Michael J. Reagan,
    Defendants-Appellees.                       Chief Judge.

                                        ORDER

        VanDaire Knox, an Illinois prisoner at Menard Correctional Center, sued several
officials and medical professionals at the prison under 42 U.S.C. § 1983 alleging that they
ignored his long-standing knee pain. Knox filed a motion for a preliminary injunction
asking the district court to order the defendants to prescribe an opioid pain medication
for him. The court denied the motion. Knox has appealed that ruling, as permitted by
28 U.S.C. § 1292(a)(1). For the following reasons, we affirm.



       * After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(C).
No. 14-3520                                                                       Page 2

                                     I. Background

      We take the following account of the facts from Knox’s allegations and the
medical records submitted at the preliminary-injunction stage, recognizing that further
discovery and fact-finding may yield a different view.

       Knox has complained often to prison medical staff about pain in his left knee. His
treatment, however, has been largely ineffective. He first complained of knee pain in
March 2012. A nurse practitioner noted that he had a “limping gait” and prescribed
Mobic, a nonsteroidal anti-inflammatory. Two months later Knox told Dr. Samuel
Nwaobasi that Mobic was unhelpful, so the doctor prescribed Tylenol three times a day
for a month and advised Knox to keep his knee elevated. Knox complained to a nurse the
following month that Tylenol was ineffective, and he received Motrin instead. When he
saw Dr. Nwaobasi a week later, the doctor noted that neither Tylenol nor Motrin
alleviated Knox’s knee pain and prescribed tramadol, an opioid pain medication, twice a
day for a month.

        The tramadol prescription ran out sometime in the fall of 2012, and Knox’s knee
pain returned. In September he saw Rashida Pollion, a nurse practitioner, and told her
about his severe knee pain. She observed swelling and a limited range of motion in his
left knee. Knox told her that most of the past pain treatment had not provided much
relief. She reinstated tramadol twice a day for two months and specified that a doctor
should examine him. Knox saw Dr. Nwaobasi again in December. The doctor noted that
Knox’s left knee was larger than his right, but he saw no evidence of joint effusion
(swelling in a joint caused by excess fluid). He ordered an x-ray, which revealed some
swelling and calcification. Dr. Nwaobasi prescribed two drugs: Motrin for three months
and Robaxin (a muscle relaxant) for one month.

       Throughout the next year, Knox’s knee pain remained unrelieved. He saw Nurse
Pollion in January 2013; she gave him a large knee sleeve and referred him again to a
doctor. The doctor saw no evidence of a ligament injury in his knee, but noted that the
nonsteroidal, anti-inflammatory drugs that Knox was taking were not relieving his pain.
Pollion examined Knox twice more that year. In April she noted his continued left knee
pain and that his pain medications were ineffective. She referred him to a doctor, who
also noted Knox’s knee pain, but thought the knee was otherwise normal. In September
Pollion saw Knox again and noted that he was using the knee sleeve but still had pain.

      Through 2014 Knox’s knee pain persisted, but the medical staff ordered treatment
they knew was ineffective. In February Nurse Pollion prescribed Motrin at one-third the
No. 14-3520                                                                          Page 3

previous strength, even though Knox’s records showed that the higher strength had
been ineffective. She also gave him a knee brace, but another nurse told him that the
brace was too small for his swollen knee, and no proper braces were available. In April
Knox saw a prison doctor who prescribed a three-month course of Mobic, also
previously recorded to be ineffective, and a proper-fitting brace, which the doctor knew
was not available.

        By affidavit Knox recited the current status of his knee pain. He averred that he
still has “severe pain” from swelling in his left knee, cannot kneel, has trouble sleeping,
can stand or walk only with “great difficulty,” and has recently developed pain in his
right knee because he walks with a limp. He emphasized that tramadol was the only
drug that had alleviated his pain and he is not receiving it.

       The district judge screened Knox’s complaint and permitted the action to proceed
against some of the defendants. See 28 U.S.C. § 1915A. The judge then turned to Knox’s
motion for a preliminary injunction, which sought two orders. First, Knox asked the
court to order the defendants to give him tramadol, the opioid pain medication that they
had previously prescribed for his knee pain. Second, he wanted prison officials barred
from opening his legal mail outside his presence. (He also asked that his legal mail be
specially marked so that it would be processed more quickly.)

       The judge denied the motion for a preliminary injunction, noting that prisoners
have no right to specific treatments. The judge also rejected Knox’s request for an order
requiring that his legal mail be opened only in his presence. This appeal followed. See
§ 1292(a)(1).

                                      II. Discussion

        To obtain a preliminary injunction, the moving party must show that (1) he will
suffer irreparable harm before the final resolution of his claims; (2) available remedies at
law are inadequate; and (3) he has a likelihood of success on the merits. See BBL, Inc. v.
City of Angola, 809 F.3d 317, 323–24 (7th Cir. 2015); Turnell v. Centimark Corp., 796 F.3d
656, 661–62 (7th Cir. 2015). If the moving party makes this showing, the court then
“weighs the competing harms to the parties if an injunction is granted or denied,”
“considers the public interest,” and employs a “sliding-scale analysis” (“the greater the
likelihood of success on the merits, the less heavily the balance of harms must tip in the
moving party’s favor”). Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013). A preliminary
injunction ordering the defendant to take an affirmative act rather than merely refrain
No. 14-3520                                                                            Page 4

from specific conduct is “cautiously viewed and sparingly issued.” Graham v. Med. Mut.
of Ohio, 130 F.3d 293, 295 (7th Cir. 1993) (quotation marks and citation omitted).

        Assuming for the sake of argument that Knox met the threshold requirements, the
judge was well within his discretion to deny the motion. Ordering a specific drug for a
prison inmate is an exercise of medical judgment and requires proof that prison officials
have “refus[ed] to provide [the] inmate with prescribed medication or to follow the
advice of a specialist.” Arnett v. Webster, 658 F.3d 742, 753 (7th Cir. 2011). Knox has not
presented evidence from any medical professional that he should be prescribed
tramadol. Although he received it briefly in 2012 and believes it will help him if given
again, the Eighth Amendment does not entitle inmates to demand specific care, id. at
754, nor does it authorize courts to decide questions of medical care on the basis of lay
opinion, see Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014); Snipes v. DeTella, 95 F.3d 586,
591 (7th Cir. 1996). Moreover, ordering prison officials to provide an inmate with an
opioid medication is a substantial interference with prison administration. Prisons have
strong incentives to limit the provision of controlled substances to inmates for medical
care; these drugs carry a high risk of being abused or distributed to others.

       Knox replies that his request for a preliminary injunction was not a request for
tramadol only. He tells us he has not received pain medication since he asked for the
injunction, and he wanted the court to order the defendants to give him “any kind” of
medication for his knee pain. In the district court, however, Knox focused exclusively on
tramadol.

        Regarding the claim about legal mail, Knox makes only one argument: He notes
that he did not receive a copy of the defendants’ response to his motion until after the
district court had already denied it. He contends that the delay occurred because the
response was not marked “legal mail.” But Knox has raised in this court all the
arguments that he wanted to raise in reply to the defendants’ response, and we have
considered and rejected them. So Knox was not prejudiced by the delay. Cf. Outlaw v.
Newkirk, 259 F.3d 833, 841–42 (7th Cir. 2001) (where pro se plaintiff shows no prejudice
from failure of movant for summary judgment to provide required information to
plaintiff, remand is inappropriate); Kincaid v. Vail, 969 F.2d 594, 599–600 (7th Cir. 1992)
(same).

       We have considered Knox’s other arguments; none has merit.

                                                                                 AFFIRMED.